Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 1 of 33




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-60416-CIV- CANNON/HUNT

   TOCMAIL INC., a Florida corporation,

                Plaintiff,
   v.

   MICROSOFT CORPORATION, a
   Washington corporation,

                Defendant.
   _____________________________________/




        PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT’S
                       MOTION FOR SUMMARY JUDGMENT




                                             1
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 2 of 33




          Plaintiff, TOCMAIL INC (“TocMail”), by and through undersigned counsel, hereby

   respectfully files its Memorandum of Law in Opposition to Defendant, MICROSOFT

   CORPORATION’S (“Microsoft”), Motion for Summary Judgment [ECF No. 98], and states:

                                      I.      INTRODUCTION

          TocMail and Microsoft both filed Motions for Summary Judgment in this Lanham Act

   false advertising case regarding Microsoft’s Safe Links – a cybersecurity service that Microsoft

   has advertised since 2015 as effective against an attack called IP Cloaking (also known as IP

   Evasion or Network Evasion). A major difference in the cross-Motions is that TocMail’s MSJ

   relies on Microsoft’s own internal documents, which explicitly state how easily attackers use IP

   evasion to bypass Safe Links, whereas Microsoft’s Motion flatly contradicts its own records.

          For the last six years, Microsoft has been promoting Safe Links as effective protection

   against a very specific type of IP evasion – redirects that use IP evasion. Specifically, Microsoft

   promotes protection against hyperlinks, which are “safe links [at the time of delivery] that are

   redirected to unsafe sites by a forwarding service after the message has been received.” Motion,

   pp. 14-15. The only thing Microsoft’s Motion offers that supposedly makes the promised

   protection true is IP Anonymization (where Safe Links sometimes connects to webpages using a

   third-party IP address owned by a company called Proxify). However, an internal April 2019

   email explicitly documents that Microsoft’s one argument is patently false because “redirected

   (already resolved) URLs are not going through Proxify.” In other words, Safe Links simply does

   not use IP Anonymization for any of these redirects. Microsoft’s cybersecurity expert Amar Patel

   testified at deposition that the document is correct that IP Anonymization was not processing any

   of those redirects. Moreover, an internal May 2020 document shows that redirects continued to

   remain a “prominent gap” in “IP Anonymization” contributing to “numerous” instances of Safe




                                                   2
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 3 of 33




   Links failing to detect harmful content. Hence, Microsoft’s one purported evidence for how Safe

   Links protects against redirects is a feature that is not even used for redirects.

          TocMail’s MSJ presents an abundance of Microsoft’s own records documenting that the

   advertisements are literally false. It is well-established that a plaintiff need not present a consumer

   survey or other evidence for literally false ads. Hence, Microsoft’s entire argument on consumer

   deception is irrelevant. Microsoft attempts to argue that TocMail cannot establish the injury

   element due to insufficient sales within the current marketplace. But, Microsoft’s argument is

   backwards. The injury element considers sales TocMail would likely have made within the market

   that would have existed had Microsoft’s false advertising not occurred – a market in which no

   company already falsely believes that it has cloud-based protection against IP evasion from one of

   the biggest tech companies in the world. In such a market, given that TocMail has solved the most

   common attack used against cloud-based scanners, of course it is likely that at least one company

   would have purchased TocMail’s solution.

          Microsoft also seeks summary judgment on all of TocMail’s remedies. However, as the

   movant, it is Microsoft’s burden to prove that its advertisements caused no damages and will cause

   no damages. TocMail has no burden, and Microsoft did not even attempt to fulfill its burden.

   Moreover, the Eleventh Circuit is clear that a plaintiff does not need to prove any lost sales to

   obtain disgorgement of profits under § 35 of the Lanham Act or injunctive relief.

          Microsoft’s Motion should be denied. Moreover, given that Microsoft’s own materials

   fully establish TocMail’s allegations on all of these issues, TocMail’s MSJ should be granted. 1




   1
    When ruling on the parties’ respective motions for summary judgment, the court can consider all
   of the materials and exhibits filed with any of the parties various memoranda of law. Aix Specialty
   Ins. Co. v. Dginguerian, No. 18-24099-CIV, 2019 WL 4573255, at *3 (S.D. Fla. Sep. 20, 2019).


                                                      3
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 4 of 33




                              II.     BACKGROUND INFORMATION

   A.     The Safe Links Feature.

          Office 365 originally had only one email filtering service called Exchange Online

   Protection (EOP). Resp. Statement of Facts (“R. SMF”), ¶ 68. In April 2015, Microsoft introduced

   an additional email filtering service called Advanced Threat Protection (ATP), which consisted of

   Safe Attachments and Safe Links. Id. at ¶¶ 7, 69.

          Safe Links cannot be purchased on its own, as it is one of two features in the larger ATP

   product. Companies obtain the Safe Links’ feature when they purchase versions of Office 365 that

   include ATP or when they purchase an ATP Standalone product as an add on for versions of Office

   365 that do not include ATP. Id. at ¶ 70. Approximately 70% of ATP users actively use the Safe

   Links feature. Id. at ¶ 11. Importantly, there are tens of millions of active Safe Links users. Id.

          Safe Links primarily consists of two components: reputation and detonation (named

   Sonar). Id. at ¶¶ 1, 72. The reputation service merely checks the email URL against a blacklist of

   previously seen URLs, previously determined bad. Id. at ¶ 1. Jason Rogers (“Rogers”), a Microsoft

   employee cybersecurity rebuttal expert, testified that IP evasion is “meaningless for those servers.

   They’re simply checking reputation.” Id.

          Detonation (Sonar) attempts to follow links to the webpages to analyze them to determine

   if the links are good or bad. Id. at ¶ 72. Hence, Sonar is the only Safe Links’ component responsible

   for thwarting IP evasion itself.

   B.     Safe Links Does Not Even Use IP Anonymization For Redirects That Use IP Evasion.

          Microsoft introduced IP Anonymization (i.e. Proxify) in November 2018. Id. at ¶ 74.

   However, only URLs that matched a specific criteria were sent to Proxify, resulting in IP

   Anonymization only being used for 4.25% of URLs. Id. at ¶¶ 6, 75. Significantly, “redirected




                                                    4
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 5 of 33




   (already resolved) URLs are not going through Proxify, these URLs [] lie outside of the 4.25%

   URLs.” Id. Hence, IP Anonymization is not used for any of the redirects that Safe Links is

   promoted as protecting against. Amar Patel (“Patel”), Microsoft’s other employee cybersecurity

   rebuttal expert, testified that IP Anonymization was not used for these redirects up through the

   entirety of 2020 and into 2021. Id.

          It is patently false for Microsoft to assert that, since the second half of 2018, “hackers will

   see the third-party’s IP addresses, not Microsoft’s, preventing cyberattacks through IP Cloaking.”

   Motion, p. 11 (emphasis in Motion). Attackers that use the redirects that Safe Links is promoted

   as protecting against only see Microsoft IP addresses, not any third-party IP address.

   C.     Microsoft Personally Deceives Companies Even After They Test ATP.

          Microsoft asserts that it cannot be held liable for false advertising because companies

   “usually test Safe Links before purchasing it,” tacitly blaming its customers for not discovering

   Microsoft’s deceit. Id. at p. 6. Yet, Microsoft’s internal records show that even when companies

   do test ATP, Microsoft personally intervenes to hide the IP evasion flaw from them after the test.

   For example, in December 2020, Visa tested ATP using a combination of hacking techniques:

   “custom Swift code,” “app was signed and notarized,” “obfuscate[d] [the] payload,” “payload

   stored in encrypted blob,” implemented IP evasion to “bypass Safelinks,” and more. R. SMF, ¶

   79. Microsoft internally concluded that IP evasion was “key” to bypassing the Safe Links’ feature.

   Id. However, Microsoft employees decided beforehand that their meeting with Visa is “not meant

   to be a forum for us to disclose answers.” Id. Instead, Microsoft’s Abhishek Agrawal told Visa

   during the meeting that the attack’s success was due to a “MacOS gap”; hiding Safe Links’ failure

   to block IP evasion from Visa. Id.




                                                    5
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 6 of 33




          From April 2020 through June 2020, Bosch engaged with Microsoft regarding its tests of

   ATP. Id. at ¶ 80. Bosch explicitly asked: “Why is an IP-address range used which is easily

   attributable to Microsoft?” Id. Microsoft assured Bosch: “We monitor network evasion … to

   ensure effectiveness.” Id. Yet, at the very same time, in May 2020, the Sonar team internally

   reported that Sonar is missing “numerous” phishing pages because redirects that use “Network

   level evasion (Ex: Evading Microsoft IPs …)” are a “prominent gap” in Sonar. Id. Bosch

   became a $300 million account for Microsoft. Id.

          Microsoft has been telling companies that it solved IP evasion long before IP

   Anonymization. For example, in June 2017, VirtUSA engaged in “an email dialogue on Evasion”

   with Patel. Id. at ¶ 81. Patel told VirtUSA that ATP sees and protects against “GEO-IP” evasion.

   Id. Yet an internal November 2016 email written by Patel documents that he already knew that

   this was not true: “Currently our network traffic is attributed to Microsoft’s network

   space. Malware Authors can use this info to avoid detection during detonation.” Id.

          Remarkably, companies were perfectly safe from IP evasion before they moved to

   Microsoft’s cloud. Id. at ¶ 82. Microsoft deceived companies into moving from perfect safety to

   being easily attacked. Id. at ¶ 77. As a result, a recent analysis of 4 million Office 365 accounts

   revealed that 96% of companies using Office 365 show signs of active hacker movement

   within their company network. Id. at ¶ 83. Microsoft personally intervenes to hide the cause.

   D.     TocMail.

          TocMail sells a full, cloud-hosted implementation of RoundCube with TocMail’s patented

   security embedded inside via a custom plugin. Id. at ¶ 25. TocMail has cloud-hosting accounts

   with Amazon, Digital Ocean, and Linode. Id. at ¶ 25. Hence, TocMail’s service is designed to

   scale on demand to facilitate tens of millions of users. Id.




                                                    6
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 7 of 33




          Companies can use TocMail to consistently thwart email phishing links imitating the

   topmost brands even when the links use IP evasion to redirect TocMail to a good site. Id. at ¶ 27.

   Companies can use TocMail to block these links with 100% efficacy, eliminating the

   approximately 95% of data breaches that rely on such links. 2 Id. at ¶¶ 26-27.

                                 III.    MEMORANDUM OF LAW

          For summary judgment “[a] court must decide ‘whether the evidence presents a sufficient

   disagreement to require submission to a jury or whether it is so one-sided that one party must

   prevail as a matter of law.” Hickson Corp. v. N. Crossarm Co. Inc., 357 F.3d 1256, 1260 (11th

   Cir. 2004) (citations omitted). When there is a genuine dispute regarding material facts, the court

   must view the facts “in the light most favorable to the nonmoving party.” Scott v. Harris, 550 U.S.

   372, 1776 (2007). However, “[w]hen opposing parties tell two different stories, one of which is

   blatantly contradicted by the record, so that no reasonable jury could believe it, a court should not

   adopt that version of the facts for purposes of ruling on a motion for summary judgment.” Id.

          The material undisputed facts support a finding of Summary Judgment in favor of TocMail,

   as set forth in TocMail’s MSJ. At a minimum, Microsoft’s Motion should be denied.

   A.     The Record Evidence Establishes that Microsoft is Liable for False Advertising.

          The parties do not dispute that a plaintiff prevails on a claim for false advertising under the

   Lanham Act, 15 U.S.C. § 1125(a)(1)(B), by establishing that “(1) the advertisements of the

   opposing party were false or misleading; (2) the advertisements deceived, or had the capacity to

   deceive, consumers; (3) the deception had a material effect on purchasing decisions; (4) the




   2
     TocMail’s patented methodology sends users straight to whatever final site that TocMail is sent
   to. R. SMF, ¶ 84. Hence, when attackers use IP evasion to send TocMail’s servers to a good site,
   TocMail sends the user straight to that good site. Hence, TocMail is a demonstrable, by-design,
   solution. TocMail’s efficacy is undisputed. Id. at ¶ 13.


                                                    7
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 8 of 33




   misrepresented product or service affects interstate commerce; and (5) the plaintiff has been or is

   likely to be injured as a result of the false advertising.” Matonis v. Care Holdings Group, L.L.C.,

   423 F. Supp. 3d 1304, 1313 (S.D. Fla. 2019).

          1.      Microsoft’s Promotions were Literally False.

          The first element of the Lanham Act is satisfied if the “statements were false or

   misleading.” Duty Free Ams., Inc. v. Estée Lauder Cos., 797 F.3d 1248, 1277 (11th Cir. 2015).

   For an advertisement to be classified as misleading rather than false, the court must find that the

   message conveyed, in its full context, is indeterminate because it is “ambiguous” or “literally true”

   while possibly conveying something different (i.e. using innuendo and doublespeak to say one

   thing while perhaps meaning another). Hi-Tech Pharms., Inc. v. HBS Int'l Corp., 910 F.3d 1186,

   1196 (11th Cir. 2018).       None of the promotions in this case use confusing innuendo or

   doublespeak. In stark contrast, they explicitly promise protection against a very specific (i.e.

   unambiguous) type of link. Hence, the deceptive messages are literally false not misleading.

          Even promotions that clearly imply a false message are still literally false; they are literally

   false by necessary implication. See N. Trust Corp. v. Carl Domino, Inc., 2006 WL 8433639, *18

   FN 19 (S.D. Fla. 2006) (“A literally false ‘claim is conveyed by necessary implication when,

   considering the advertisement in its entirety, the audience would recognize the claim as readily as

   if it had been explicitly stated.’”); Green Bullion Financial Servs., LLC v. Money4Gold Holdings,

   Inc., 639 F. Supp. 2d 1356, 1366 (S.D. Fla. 2009) (affirming that “[t]he Court must first analyze

   what message is conveyed by the advertisement, even implicitly, and then determine whether that

   message is false”; and, thus, finding that the subject ads “imply” something that is “literally false.”)

   (emphasis added); N. Am. Med. Corp. v. Axiom, 522 F.3d 1211, 1225 (11th Cir. 2008); Tambrands,

   Inc. v. Warner-Lambert Co., 673 F. Supp. 1190, 1194 (S.D.N.Y. 1987); Church & Dwight Co. v.




                                                      8
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 9 of 33




   SPD Swiss Precision Diagnostics, GmBH, 843 F.3d 48, 65 (2d Cir. 2016) (an ad is literally false

   if it “is ‘false by necessary implication,’ meaning that the advertisement’s ‘words or images,

   considered in context, necessarily and unambiguously imply a false message.’”); see also

   Ameritox, Ltd. v. Millennium Labs., Inc., 889 F. Supp. 2d 1304, 1315 (M.D. Fla. 2012).

          Moreover, promoting a product as having a capability that it does not have is literally false

   advertising. See Abbott Laboratories v. Mead Johnson Co., 971 F.2d 6, 13-14 (7th Cir. 1992)

   (holding that defendant’s claims “falsely represent that [Defendant’s product] has certain qualities

   that it in fact does not actually have, and hence are literally false in violation of § 43(a)(2).”).

   Furthermore, even when a promotion implies that a product was made for a specific purpose, or

   has a specific capability, that promotion is literally false. Novartis Consumer Health, Inc. v.

   Johnson & Johnson-Merck Cons. Pharms. Co., 290 F.3d 578, 589 (3d Cir. 2002) (‘the product

   name Mylanta ‘Night Time Strength’ necessarily implies a false message ... that it possesses a

   quality that is particularly efficacious for those suffering from heartburn at night.’”); Johnson &

   Johnson-Merck v. Procter & Gamble Co., 285 F. Supp. 2d 389, 391 (S.D.N.Y. 2003) (“the claim

   advanced by P&G’s advertising – essentially, that 24 hours heartburn relief can be achieved with

   one pill of Prilosec OTC – is literally false. ‘One pill. 24 Hours. Zero Heartburn’ simply does not

   equal ‘One pill. Wait 5 hours. Only then Zero Heartburn for the next 24 hours.’”); see also Hall v.

   Bed Bath & Beyond, Inc., 705 F.3d 1357, 1367 (Fed. Cir. 2013).

          “The test for literally false advertisements is quite simple: ‘[I]f a defendant’s claim is

   untrue, it must be deemed literally false.’” Church Dwight v. S.C. Johnson & Son, Inc., 873 F.

   Supp. 893, 903 (D.N.J. 1994).

          Here, Microsoft promotes Safe Links as having a specific (unambiguous) capability that it

   does not actually have. This is clear-cut literally false advertising, not misleading advertising.




                                                     9
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 10 of 33




          Microsoft argues that its ads cannot be promising protection against IP cloaking/evasion

   because they do not use that term. Motion, p. 11. But, as shown above, falsity is based on the

   message necessarily implied by the context, not based on dissecting individual words. See also

   Incarcerated Entm't, LLC v. Warner Bros. Pictures, 261 F. Supp. 3d 1220, 1230-31 (M.D. Fla.

   2017) (“The Eleventh Circuit is clear that ‘the court must view the face of the statement in its

   entirety, rather than examining the eyes, nose, and mouth separately and in isolation from each

   other.’”); Am. Home Products v. Procter & Gamble Co., 871 F. Supp. 739, 758 (D.N.J. 1994) (“An

   advertisement may be literally or ‘facially false’ based on the message it conveys by ‘necessary

   implication,’ despite the fact that the false statement was not made ‘in haec verba.’”).

          Second, Microsoft argues that the ads are true because “hackers will see the third-party’s

   IP addresses, not Microsoft’s, preventing cyberattacks through IP Cloaking.” (emphasis in

   Motion). Id. As documented above, for the redirects that Safe Links is promoted as protecting

   against, it is literally the opposite. Such hackers only see Microsoft IP addresses, not any third-

   party IP address. Even with recent changes in IP Anonymization, both Rogers and Patel testified

   that attackers can still redirect Sonar to benign content with 100% efficacy today. R. SMF, ¶ 1.

          a.      Deceptive Message #1 Is Literally False.

          In April 2020, Safe Links failed to detect a “phishing” site 801 times simply because the

   link was redirecting Sonar to google.com. Id. at ¶ 85. TocMail’s MSJ discloses numerous

   Microsoft records documenting the same: attackers use IP evasion to redirect scanners to a good

   site and redirect users to a malicious site when they click the link after delivery. Microsoft

   produced a video that visually depicts this exact behavior while the narrator simultaneously speaks

   Deceptive Message #1. Id. ¶ 86. (See https://youtu.be/idqTS6-_2t8?t=420.). The video shows “the

   first round of security filters” being redirected to benignlink.com and the user being redirected to




                                                   10
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 11 of 33




   malwarelink.com when clicking the link. Id. Hence, the video clearly depicts the very behavior

   that Safe Links fails to detect while promoting Safe Links as effective protection against it.

           Specifically, the video narration is as follows:

           Sophisticated attackers will plan to ensure links pass through the first round of security
           filters by making the links benign only to weaponize them once the message is delivered,
           meaning that the destination of that link is altered later to point to a malicious site. … with
           safe links we're able to protect users right at the point of click by checking the link
           for reputation and triggering detonation if necessary.

   (emphasis added). Id. Attackers ubiquitously use IP evasion to implement this behavior. Id. at ¶

   29. Yet, Rogers has testified that reputation is “meaningless” in regards to IP evasion, and

   Microsoft’s own documents show that these redirects that use IP evasion are a “prominent gap” in

   detonation. Id. at ¶ 1. In fact, detonation literally does not contain any mechanism to thwart such

   redirects, as documented in detail above. Hence, this promotion is literally false.

           The video also promotes ATP as blocking 99.9% of malware (video at 02:49). Id. ¶ 86.

   However, “most attacks today use links in the body” and Microsoft’s internal documents show

   that ATP stops as little as 84% of links to malware. Id. ¶¶ 88, 96. Significantly, Microsoft’s

   documents also show that all of these failures are caused by one attack vector – IP evasion –

   100%. Id. ¶ 88. Hence, the purported 99.9% malware protection independently makes the video

   literally false, with IP evasion being the reason why.

           Microsoft also produced an ebook that promotes Safe Links’ reputation and detonation as

   the solution to these very same redirects that change to a malicious destination after delivery. Id.

   ¶ 86. The ebook also promotes the false 99.9% claim of malware protection. Id. Hence, the ebook

   is literally false on both accounts as well.

           b.      Deceptive Message #2 Is Literally False.

           For Deceptive Message #2, Microsoft starts by correctly quoting the ad as follows:




                                                     11
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 12 of 33




          Real-time, time-of-click protection against malicious URLs—EOP scans each message in
          transit in Office 365 and provides time of delivery protection, blocking malicious
          hyperlinks in a message. But, attackers sometimes try to hide malicious URLs with
          seemingly safe links that are redirected to unsafe sites by a forwarding service after
          the message has been received. ATP’s Safe Links feature proactively protects your users
          if they click such a link. That protection remains every time they click the link, as
          malicious links are dynamically blocked while good links can be accessed. (emphasis
          added).

          (emphasis added) Motion, pp. 14-15.

          The ad discusses two features: EOP and Safe Links. EOP attempts to block malicious

   URLs at the time of delivery. However, attackers use one specific type of hyperlink to bypass

   EOP: “links that are redirected to unsafe sites by a forwarding service after the message has been

   received.” The ad promises that Safe Links “proactively protects your users if they click such a

   link,” and that protection remains “every time they click the link.” The ad unambiguously

   promises that Safe Links protects against one very specific type of link, and the protection remains

   every time this specific type of link is clicked. However, in order to argue its point, Microsoft goes

   so far as to rewrite its own ad, stating: “every time the user clicks on a link, as Message #2

   states.” Id, p. 15. But Message #2 states “click the link” not “clicks on a link.” Message #2

   explicitly refers to the specific type of link that bypasses EOP, not links in general. Microsoft

   misquotes the ad to mischaracterize Message #2 as vague protection against links in general in

   order to argue that the words following “every time the user clicks the link” somehow means that

   “in some cases, ... we can protect against [] known threats.” Motion, p. 15. The fact that Microsoft

   had to rewrite “every time they click the link” shows that Microsoft knows that Safe Links does

   not provide the protection promised in the actual ad.

          As documented above, when TocMail entered the market, Safe Links provided zero

   protection against redirects that use IP evasion to change destination when clicked after delivery.

   Safe Links contained no mechanism for doing so. Nevertheless, Deceptive Message #2 promises



                                                    12
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 13 of 33




   to keep users safe from these very redirects every time they click such a link. The ad promotes a

   capability that Safe Links simply does not have. Deceptive Message #2 is literally false. 3

           c.      Deceptive Message #3 Is Literally False.

           Microsoft promotes Safe Links as ensuring protection: “Ensure document hyperlinks are

   harmless with ATP Safe Links” and “ensure hyperlinks in documents are harmless with ATP Safe

   Links.” Motion, pp. 15-16. However, given that attackers easily use IP evasion to bypass Safe

   Links, those ads are literally false.

           Microsoft initially argues “ensure” is non-actionable puffery. Id. at p. 16 However, none

   of the cases cited by Microsoft actually find that the word “ensure” renders a promotion as puffery.

   Contrary to Microsoft’s position, courts have found the word “ensure” to be actionable and non-

   puffery. See Process Controls Intl. v. Emerson Process Mgmt, 753 F. Supp. 2d 912, 930 (E.D.

   Mo. 2010) (finding ad that included the word “ensures” – i.e., “a quality control checklist ensures

   that the unit complies with industry and regulatory standards” – to be actionable because it is

   “capable of being proved false” and, thus, non-puffery).

           Moreover, Microsoft also argues that the context supposedly conveys that an organization

   can ensure protection by enabling Safe Links’ policy (i.e. turning Safe Links on) and by “creat[ing]

   a custom blocked URL list.” Id. at p. 17. Remarkably, Microsoft says that it is the customer’s

   responsibility to tell Safe Links the URLs to block if they want to ensure safety. Nevertheless,

   Microsoft’s Brian Wilcox recently wrote: “any attacker can easily create new email addresses and




   3
     It is also literally false to portray Safe Links as protecting users against redirects that use IP
   evasion when Safe Links is actually stripping companies from the protection they already had. R.
   SMF, ¶ 82. Companies were previously safe from this attack when using on-premise scanners,
   and Safe Links removes this protection while promising to provide it. Id. This is an independent
   reason why all three messages are literally false, in that Safe Links removes the very protection
   that the messages promise to provide.


                                                   13
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 14 of 33




   domains to get past block lists.” R. SMF, ¶ 89. Hence, Microsoft’s own materials document that

   companies cannot use these block lists to ensure protection.

          Microsoft further argues: “‘ensure’ is not synonymous with ‘guarantee.’” Yet, not only is

   “ensure” a synonym for “guarantee,” but the Merriam Webster dictionary even includes guarantee

   as a definition of the word “ensure.” Id. at ¶ 20.

          Lastly, Microsoft argues that it cannot be held liable because other materials it produces

   do not promise to ensure protection. Motion, p. 17. Microsoft fails to provide any legal support for

   the notion that a company can only be held liable for false advertising if every promotion that it

   ever creates is false. Such argument is baseless.

          It is literally false for Microsoft to promote that Safe Links ensures hyperlinks are harmless

   based on the abundance of evidence that Safe Links is easily bypassed.

          2.      Microsoft’s False Ads Deceived or Had the Capacity to Deceive Consumers.

          “If the court deems an advertisement to be literally false, then the movant is not required

   to present evidence of consumer deception.” Osmose, Inc. v. Viance, LLC, 612 F.3d 1298, 1319

   (11th Cir. 2010) (citing Johnson & Johnson Vision Care, Inc. v. 1-800 Contacts, Inc., 299 F.3d

   1242, 1247 (11th Cir. 2002)). Microsoft does not dispute this.

          As explained at length in TocMail’s MSJ, as well as above, the subject false advertisements

   are undisputedly literally false. Thus, evidence of consumer deception is not required here, and

   Microsoft’s MSJ fails on this element.

          While TocMail has presented an abundance of evidence demonstrating literally falsity,

   were the Court to find literal falsity to be a matter to be determined at trial, then summary judgment

   on consumer deception is still improper. Diamond Resorts Int’l, Inc. v. Aaronson, 371 F. Supp. 3d

   1088, 1108 FN 15 (M.D. Fla. 2019) (finding insufficient consumer deception evidence “would




                                                    14
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 15 of 33




   not entitle Defendants to summary judgment on the false advertisement claim at this stage because

   a reasonable jury could still find that the Subject Advertisements are literally false, eliminating the

   need for [Plaintiff] to present evidence of deception.”; see also Ecore Int’l, Inc. v. Downey, No.

   11-6843, 2020 WL 5501206, *3 (E.D. Pa. Sep. 10, 2020).

          3.      The Deception Had a Material Effect on Purchasing Decisions.

          The parties agree that the materiality element for false advertising inquires as to whether

   “‘the defendant’s deception is likely to influence the purchasing decision’ and can be established

   by showing that ‘the defendants misrepresented an inherent quality or characteristic of the

   product.’” Johnson & Johnson, 299 F.3d at 1250; see also N. Am. Med. Corp. v. Axiom Worldwide,

   Inc., 522 F.3d 1211, 1226 (11th Cir. 2008) (affirming finding that false statements “represent[ing]

   the quality of the device” “logically would influence” purchase decisions and satisfied the

   materiality element) (emphasis added).

           Safety and efficacy are inherent qualities and characteristics of a product. Osmose, Inc. v.

   Viance, LLC, 612 F.3d 1298, 1319 (11th Cir. 2010) (finding it “self-evident” that the “safety and

   efficacy” of the products at issue was material to purchase decisions in that “they misrepresent

   [an] “inherent quality or characteristic”) (emphasis added); see also Chobani, LLC v. Dannon Co.,

   157 F. Supp. 3d 190, 203 n.11 (N.D.N.Y. 2016). (“Product safety is clearly an ‘inherent quality or

   characteristic’ sufficient to meet the materiality requirement.”).

          Microsoft’s false advertisements at issue are all regarding Safe Links, a cybersecurity

   service for Office 365, and the false messages themselves all pertain directly to the security

   capability of Safe Links (i.e., safety of users from cyberattacks). Clearly, the security capability

   of a cybersecurity product is an inherent quality/characteristic of the product. Microsoft seeks to

   distract from the logical, self-evident materiality in this case by creating false standards for




                                                     15
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 16 of 33




   materiality and then claiming that TocMail does not meet Microsoft’s false standards. 4

   Nevertheless, TocMail’s MSJ provides an abundance of undisputed evidence documenting

   materiality, including Microsoft’s own explicit acknowledgements that security is an inherent

   quality of its products, and that it is important to purchase decisions. R. SMF, ¶ 90. TocMail’s

   MSJ further documents that companies specifically inquire as to evasion itself (demonstrating that

   it specifically is important to purchase decisions). Id. at ¶ 91. Additionally, some organizations

   purchase ATP specifically for the Safe Links’ feature. In fact, Rogers’ superior, Girish Chander,

   wrote that some organizations “want safe links and phish protection and care less about safe

   attachments.” Id. at ¶ 92. Amar Patel also testified that Safe Links’ Detonation “is an essential

   component” against phishing attacks because it does “analysis” that no other Microsoft feature

   does. Id. at ¶ 7. These statements are additional evidence of materiality.

          Finally, Microsoft’s purported statistic that claims that 97.3% of commercial tenants have

   Safe Links turned off is misleading at best. 70% of ATP users actively use Safe Links. Id. at ¶

   11. Moreover, Safe Links already had acquired tens of millions of active users by May, 2019. 5 Id.



   4
     Microsoft wrongly asserts: “Without having conducted a survey to determine if the three
   statements … were material to consumers’ decisions … TocMail cannot meet its burden of proof
   and summary judgment is appropriate.” Motion, p. 22. It is clear that in the Eleventh Circuit a
   survey is not required. For example, a survey was not needed to establish materiality in Osmose,
   612 F.3d at 1319 because the misrepresentation was about the inherent qualities of safety and
   efficacy, as is the case here. Nor was it required in N. Am. Med. Corp., 522 F.3d at 1226 due to a
   misrepresentation of an inherent quality. In fact, the first case Microsoft cites for its proposition
   does not even mention the word ‘survey’ in the entire opinion, let alone suggest that a survey is
   required for materiality. Stiefel Lab, Inc., 535 F. App’x 774. Also, the Court in JB-Weld merely
   pointed out that the consumer survey plaintiff conducted for other purposes was not probative for
   the issue of materiality. 978 F.3d 778. It did not state that a survey is required for materiality.
   Moreover, the Court noted that JB-Weld did not identify a misrepresented inherent quality or
   characteristic because not all ads regarding ingredients involve inherent characteristics. Id. FN 11.
   5
     Microsoft incredulously asserts that it is “unlikely that any … Microsoft consumers ever viewed”
   the false messages because they were purportedly too difficult to even find. Motion, p. 6. Yet, for
   six years, all three messages have been featured in ATP’s most prominent promotional materials,



                                                    16
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 17 of 33




          4.      The Misrepresented Service Affects Interstate Commerce.

          Microsoft does not seek summary judgment on this element.

          5.      TocMail Is Likely To Be Injured as a Result of the False Advertising.

                  a.      Neither Injury Nor Disgorgement Require Proof Of Damage.

          To confuse the issue, Microsoft repeatedly conflates injury with actual damages. For

   example, Microsoft references several dates such as 2011 and 2035 and claims that TocMail cannot

   establish damages during those entire time periods (e.g., “Nor can TocMail prove it is likely to be

   injured by Microsoft through the year 2035.”). Motion, p. 25. But, this argument, as well as many

   others in Microsoft’s Motion, speak to the amount of damages, not injury.

          Significantly, damages is not relevant to injury nor disgorgement as “the Eleventh Circuit

   has made clear that a plaintiff need not demonstrate actual damage to obtain an award reflecting

   an infringer’s profits under § 35 of the Lanham Act.” Hard Candy, LLC v. Anastasia Beverly

   Hills, Inc., No. 16-21203-CIV, 2018 WL 10322164, *4 (S.D. Fla. Jan. 13, 2018); Hard Candy,

   LLC v. Anastasia Beverly Hills, Inc., 921 F.3d 1343, 1353 (11th Cir. 2019) (“[T]he plaintiff is not

   required to present any evidence of particular financial harm that it suffered so as to justify legal

   redress” because the entire focus is on the defendant’s gain.); Monsanto Comp. v. Campuzana, 206

   F. Supp. 2d 1252, 1267 (S.D. Fla. 2002) (“The law in the Eleventh Circuit is well settled that a

   plaintiff need not demonstrate actual damage to obtain an award reflecting an infringer's profits

   under 15 U.S.C. § 1117.”). Thus, any argument by Microsoft that TocMail cannot establish

   damages is irrelevant to the injury analysis.




   and Microsoft continues to disseminate all three deceptive messages today. R. SMF, ¶¶ 14-15. Not
   to mention that the intended audience that Microsoft specifies are “highly knowledgeable IT
   professionals in the cybersecurity industry” — the very type of people who seek out and review
   such materials. Motion, p. 18.


                                                    17
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 18 of 33




                   b.      Only a Likelihood of Injury is Required.

           Injury “occurs when deception of consumers causes them to withhold trade from the

   plaintiff.” Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 133 (2014). The

   injury element is fully established when the Plaintiff “likely will be[] injured.” Hi-Tech Pharms.,

   Inc. v. HBS Int’l. Corp., 910 F.3d 1186, 1196 (11th Cir. 2018). “This element of the Lanham Act

   only requires the Plaintiff to prove that she has been or is likely to be injured as a result of the false

   advertising . . . .” Matonis v. Care Holdings Grp., L.L.C., 423 F. Supp. 3d 1304, 1314 (S.D. Fla.

   2019) (emphasis added); see also U.S. Structural Plywood Integrity Coal. v. PFS Corp., No. 19-

   62225-CIV, 2021 WL 810279, *3 (S.D. Fla. Mar. 3, 2021) (“‘Any person who believes that he or

   she is likely to be damaged by’ a false or misleading representation of fact . . .”) (citing 15 U.S.C.

   § 1125(a)) (emphasis added); Church & Dwight Co. v. SPD Swiss Precision Diagnostics, 843 F.3d

   48, 72 (2d Cir. 2016) (“At the liability stage, the Lanham Act ‘demands only proof providing

   a reasonable basis for the belief that the plaintiff is likely to be damaged as a result of the false

   advertising.’”) (emphasis in original). “Courts have found that causation just requires that the false

   advertising proximately cause the claimed injury—it need not be the only cause or even the

   predominant cause of the injury.” Diamond Resorts Int'l, Inc. v. Aaronson, 371 F. Supp. 3d

   1088, 1110 (M.D. Fla. 2019) (citations omitted) (emphasis added).

           Thus, to establish injury, it merely needs to be likely that Microsoft’s false advertisements

   influenced a company to withhold trade from TocMail, or that it is likely that Microsoft’s false

   advertisements will influence a company to withhold trade from TocMail. TocMail already

   established likelihood of injury in its MSJ. For example, TocMail and Microsoft are the only

   cybersecurity vendors that promote their cloud-based, time-of-click services as effective protection

   against IP evasion. R. SMF, ¶ 54. Thus, it is undisputed that TocMail and Microsoft compete in a




                                                      18
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 19 of 33




   two-player niche in the much broader cybersecurity market, similarly to the facts in the Merck case

   where the plaintiff and defendant competed in a two-player niche within the much broader folic

   acid market. See Merck Eprova AG v. Gnosis S.P.A., 760 F.3d 247, 260-61 (2d Cir. 2014)

   (“Because its only competitor for such a pure product at the time was [plaintiff], it follows that

   [plaintiff] was damaged by [defendant’s] false advertising . . . [and] in the context of a two-player

   market, . . . the district court’s utilization of a presumption of injury carries no risk of speculative

   injury to [plaintiff].”); Insurent Agency Corp. v. Hanover Ins. Co., 16 Civ. 3076 (LGS) (S.D.N.Y.

   Aug. 20, 2018). Because the two-player niche is undisputed, the court can grant Summary

   Judgment to TocMail on the issue of injury. However, should the court deem the existence of a

   two-player niche to be a matter for the jury to determine, then Summary Judgment should at least

   be denied to Microsoft on this basis alone. Robroy Indus. Tex., LLC v. Thomas & Betts Corp., No.

   2:15-CV-512, 2017 WL 1370545, *5 (E.D. Tex. Apr. 10, 2017) (“Robroy, however, cites evidence

   that during the period at issue in this case, the PVC-coated electrical conduct market has been

   effectively a two-competitor market. … Accordingly, the Court holds that summary judgment

   must be denied.”).

          Moreover, Summary Judgment should be granted to TocMail on the injury element given

   that Microsoft is falsely claiming to offer something that only TocMail provides. De Simone v.

   VSL Pharm., Inc., 395 F. Supp. 3d 617 (D. Md. 2019) (“where ‘the plaintiff has a monopoly of the

   kind of wares concerned, and if to secure a customer the defendant must represent his own as of

   that kind, it is a fair inference that the customer wants those and those only. Had he not supposed

   that the defendant could supply him, presumably he would have gone to the plaintiff who alone




                                                     19
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 20 of 33




   could.’” Finding that Plaintiff's position as the sole provider “was sufficient to establish proximate

   causation of injury or likely injury.”). 6

           As the sole provider, TocMail was entitled to reap the many benefits of being first to

   market. It is beyond dispute that Microsoft’s advertisements prevented TocMail from being the

   first company to promote cloud-based protection against redirects that change destination after

   delivery; thereby, directly harming TocMail’s ability to attract investors, TocMail’s ability to

   obtain press coverage, TocMail’s ability to license its patent and, of course, directly affecting

   companies’ perception of the value of that which TocMail offers.

                   c.      Microsoft’s Arguments Fail as Matter of Law.

           Microsoft argues that TocMail cannot establish injury due to lack of sales. However,

   TocMail’s lack of sales is the injury. TocMail has solved the most common attack used against

   cloud-based scanners yet is shutout of the market that it alone has the solution for. R. SMF, ¶¶ 29,

   84. That is the very basis of this lawsuit. See Obesity Research Institute, LLC v. Fiber Research

   Int’l., LLC, 310 F. Supp. 3d 1089, 1116-17 (S.D. Cal. 2018) (“[A] lack of sales is consistent with

   FRI’s alleged economic injury that it was shut out of the glucomannan supplement market

   because of ORI’s false advertisements. . . Based on the evidence presented, a reasonable juror

   could find that FRI sought to enter the glucomannan supplement market, but found it was blocked

   from doing so.”) (emphasis added); ALPO Petfoods, Inc. v. Ralston Purina Co., 997 F.2d 949, 954

   (D.C. Cir. 1993) (finding lost profits are proper when a Plaintiff is prevented from entering the

   market due to being “stymied by [defendant’s] false advertisements.” The defendant argued that



   6
     TocMail also presented evidence in its MSJ of at least one customer – Bosch – that specifically
   inquired with Microsoft about Safe Links’ protection against IP evasion, and Microsoft provided
   false information in response. ECF No. 96, p. 29. Had Microsoft not continued its false promotion
   campaign, Bosch would have had only one company to look to for the cloud-based, time-of-click
   implementation that it was seeking to use – TocMail. Id.


                                                    20
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 21 of 33




   lost profits for a company not entering the market “is purely speculative.” The court stated that ‘the

   wrongdoer shall bear the risk of uncertainty which his own wrong has created.’’”); see also Nebula

   Glass Intern., Inc. v. Reichhold, 454 F.3d 1203, 1214 (11th Cir. 2006) (“A business can

   recover lost prospective profits regardless of whether it is established or has any ‘track record.’”).

          Thus, Microsoft’s argument regarding TocMail’s lack sales is not only contradictory to

   applicable law, but TocMail’s lack of sales is entirely consistent with its alleged economic injury

   that it was shut out of the market that it alone has the solution for.

          Moreover, because the Lanham Act allows for recovery of future sales, a lack of past sales

   cannot be dispositive. Par Sterile Prods., LLC v. Fresenius Kabi USA LLC, 14 C 3349, 2015 WL

   1263041, *2-3 (N.D. Ill. March 17, 2015) (finding false advertising claim under Lanham Act

   appropriate even when plaintiff had not yet begun to sell its product) (citing Lexmark, 134 S.Ct. at

   1389-90 (“Lanham Act false advertising cause of action protects against ‘unfair competition,’

   which is ‘concerned with injuries to … present and future sales.’”)) (emphasis original).

          Furthermore, Microsoft continues to generate new false advertisements; thereby increasing

   the potential for future harm. R. SMF, ¶ 95. See Audi AG v. D'Amato, 469 F.3d 534, 550 (6th Cir.

   2006) (“So long as www.audisport.com stayed online, there was potential for future harm”);

   Microsoft Corp. v. McGee, 490 F. Supp. 2d 874, 882 (S.D. Ohio 2007) (“Here, there is potential

   for future harm from infringement because Defendant has continued its infringing activities after

   notice from Microsoft and the filing of this lawsuit.”).

          Regardless, it is backwards for Microsoft to argue that TocMail cannot establish the injury

   element due to a lack of sales in the current marketplace. The injury element considers whether

   it is likely that TocMail would have made at least one additional sale within the market that would

   have existed had Microsoft’s false advertising not occurred – a market in which no company




                                                     21
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 22 of 33




   already believes it has cloud-based protection against IP evasion. In such a market, given that

   TocMail solved the most-common attack used against cloud-based scanners, clearly it is likely that

   at least one company would purchase TocMail’s solution. R. SMF, ¶¶ 29, 84. Instead, Microsoft

   had already used false advertising to pull tens of millions of users out of the market before TocMail

   entered. Id at, ¶ 11. In the current market, companies that believe that Microsoft is providing them

   the same protection unsurprisingly choose to stay with one of the largest tech companies in the

   world rather than switching to a no-name start-up — to the direct injury of the startup.

          Moreover, Microsoft’s argument that TocMail “has not even tried to make any” sales is

   blatantly false. Motion, p. 25. It is equally false to assert that “TocMail has not engaged in other

   marketing” beyond a press release, some investor letters, and $4,500 in advertising. Id. at p. 5. As

   noted in TocMail’s response to Microsoft’s Interrogatory No. 13, the initial $4,500 was invested

   to drive the first 10,000 visitors to TocMail’s website (as 10,000 visitors is representative of the

   behavior of 1 million visitors with a 95% confidence level). R. SMF, ¶ 31. TocMail has engaged

   in additional advertising to drive more than 33,000 visitors to its website. Id. TocMail has

   undergone three stages of trying various marketing messages, as well as releasing TocMail 2.0

   which includes TocDocs, which add TocMail’s patented protection to links found in PDFs, Word,

   and Excel documents. Id. Each messaging/product change was tested with a 10,000 visitor sample.

   Id. TocMail is currently designing yet another offering, and will again test with a 10,000 visitor

   sample; and continue sample testing every future change as well. Id. Hence, TocMail has been

   taking substantial efforts in its attempts to break into the market, and will continue to do so.

          Microsoft cites Lexmark to support its assertion: “By failing to survey consumers, let alone

   speak to a single consumer, TocMail cannot establish Microsoft’s advertising of Safe Links

   proximately caused its alleged injury.” Yet, Lexmark states “Even when a plaintiff cannot quantify




                                                    22
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 23 of 33




   its losses with sufficient certainty to recover damages, it may still be entitled to injunctive relief

   under §1116(a) (assuming it can prove a likelihood of future injury) or disgorgement of the

   defendant’s ill-gotten profits under §1117(a).” Lexmark Int'l, Inc. v. Static Control Components,

   Inc., 572 U.S. 118, 135-36 (2014). Hence, injury can be established based on a likelihood of future

   injury alone, fully negating Microsoft’s premise that proof of past damages is required. Moreover,

   the court in CareDx found: “For one thing, the law does not support Natera’s narrow view that a

   plaintiff cannot demonstrate proximate cause if it has not alleged past harm due to lost sales. After

   all, the language of the Lanham Act itself, as set out above, demonstrates that it is meant to protect

   any person ‘who believes that he or she is or is likely to be damaged’ by the defendant’s false

   advertising.” CareDx, Inc. v. Natera, Inc., No. 19-662, 2019 WL 7037799, *5 (D. Del. Dec. 20,

   2019) (emphasis in original) (adopted in full by 2020 WL 401773). The court went on to find that

   “the fact that [plaintiff] has not pointed to a specific, already-lost sale is not dispositive of CareDx’s

   false advertising claim.” Id. at *7.

           Microsoft improperly cites Natural Answers, Inc. v. SmithKline Beecham Corp., 529 F.3d

   1325 (11th Cir. 2008) for the proposition that a plaintiff cannot establish injury when the plaintiff’s

   product was not for sale at the time of the advertisement. Initially, the court in Natural Answers

   found that the plaintiff “lack[ed] prudential standing to bring its separate Lanham Act false

   advertising claim.” Id. at 1330. However, the prudential standing test was abrogated by the

   Supreme Court in Lexmark and, thus, Natural Answers is not even good law. Id. Regardless, in

   Natural Answers, the plaintiff had already exited the market, with no ability to reenter, months

   before the defendant entered in. Id. at 1327. The defendant’s advertising could not cause plaintiff

   damage because the plaintiff was no longer selling its product, nor was the plaintiff going to reenter

   the market. Id. This present case is the mirror opposite. Here, Microsoft (defendant) entered the




                                                      23
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 24 of 33




   market first and used false advertising to acquire customers before TocMail (plaintiff) entered.

   Moreover, Microsoft continued the false advertising campaign after TocMail entered the market.

          Microsoft next incorrectly claims that TocMail abandoned reputational injury. Motion, p.

   26. Yet, TocMail did oppose Microsoft on this issue in the very section Microsoft cited. See ECF

   No. 46, p. 21. Microsoft inappropriately cites St. Charles Mfg. Co. v. Mercer, a case about

   evidence at trial to wrongly propose that TocMail is required to present evidence regarding this

   remedy at Summary Judgment.

          Finally, Microsoft argues that TocMail cannot establish injury because “TocMail did not

   engage any expert to conduct any damages causation analysis.” Motion, p. 26 (emphasis added).

   Not only is Microsoft once again conflating injury with damages, but an expert is not even required

   to support an award of damages. See ADT v. Alarm Prot. LLC, No. 9:15-CV-80073, 2017 WL

   2212541, *9 (S.D. Fla. May 17, 2017) (“‘[The Lanham Act] demands neither empirical

   quantification nor expert testimony to support a monetary award of actual damages; many sources

   can provide the requisite information upon which a reasonable jury may calculate damages.’”).

   (brackets in original).

          Microsoft has been trying, and failing, for fifteen years to solve this customer impacting

   issue. R. SMF, ¶ 73. Then, when TocMail solved the problem, it could not sell it on the

   marketplace. That is significant injury. Summary Judgment on the issue of injury should be denied

   as to Microsoft, 7 and granted as to TocMail.




   7
     Should the court find “a genuine issue of fact exists as to whether an advertisement is literally
   false, ‘[a] domino effect occurs ... [and a] presumption is created in the plaintiff’s favor with
   respect to the remaining elements that are typically contested in Lanham Act false
   advertising cases, thereby precluding the grant of summary judgment in favor of the defendant.’”
   Fortress Secure Sols. LLC v. AlarmSIM LLC, No. 4:17-CV-5058, 2019 WL 7816820, *9 (E.D.
   Wash. Dec. 5, 2019).


                                                   24
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 25 of 33




   B.     TocMail Is Entitled To Disgorgement, Damages, And Injunctive Relief.

          In a false advertising Lanham Act case, a plaintiff may seek both disgorgement of the

   defendant’s profits and actual damages sustained by the plaintiff. 15 U.S.C. § 1117. “This

   recovery is cumulative, that is, the Court may award [the plaintiff] both its damages and [the

   defendant’s] profit[].” Babbit Electronics, Inc. v. Dynascan Corp., 38 F.3d 1161, 1182 (11th Cir.

   1994). Moreover, as discussed above, it is well-established in the Eleventh Circuit that

   disgorgement of profits is not tethered to the amount of actual damages. See e.g., Hard Candy,

   LLC, 2018 WL 10322164 at *4. Unlike other circuits, the Eleventh Circuit does not view

   disgorgement as synonymous with a monetary award. Mycoskie, LLC v. 2013toms.com, No. 14-

   61551-CIV, 2014 WL 12531313, at *4 (S.D. Fla. July 22, 2014) (“An accounting of profits under

   § 1117(a) is not synonymous with an award of monetary damages” as it is based solely on the

   principles of equity) (citations omitted).

          1.      TocMail Is Entitled To Disgorgement Of Microsoft’s Gross Profits.

          “An accounting of a defendant’s profits is appropriate where: (1) the defendant’s conduct

   was willful and deliberate, (2) the defendant was unjustly enriched, or (3) it is necessary to deter

   future conduct.” PlayNation Play Sys., Inc. v. Velex Corp., 924 F.3d 1159, 1170 (11th Cir. 2019).

   “[T]he factors warranting profit awards are stated in the disjunctive . . . Therefore, a court could

   base a profit award upon a finding of any one of these factors.” Howard Johnson Co., Inc. v.

   Khimani, 892 F.2d 1512, 1521 (11th Cir. 1990).

          “An accounting for profits has been determined by this Court to further the congressional

   purpose by making [the wrongdoing] unprofitable, and is justified because it deprives the

   defendant of unjust enrichment and provides a deterrent to similar activity in the future.” Burger

   King Corporation v. Weaver, 169 F.3d 1310, 1321 (11th Cir. 1999); see also Neva, Inc. v. Christian




                                                   25
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 26 of 33




   Duplications Intern’l, Inc., 743 F. Supp. 1533, 1552 (M.D. Fla. 1990); Monsanto Comp. v.

   Campuzana, 206 F. Supp. 2d 1252, 1267 (S.D. Fla. 2002) (same).

          TocMail’s MSJ documents that Microsoft has known about IP evasion for fifteen years,

   and has internally acknowledged how “easy” – even “trivial” – it is for attackers to bypass Safe

   Links using it. 8 Yet Microsoft willfully persisted in promoting Safe Links as protection against it.

   Moreover, Microsoft repeatedly directly engaged with customers to personally hide this flaw from

   them. Microsoft’s false advertising was certainly willful and deliberate. Microsoft continues to

   falsely promote such protection even today, which also establishes willfulness. R. SMF, ¶ 15. Drew

   Estate Holding Co. v. Fantasia Distrib., Inc., No. 11-21900, 2014 WL 1319328, *5 (S.D. Fla. Apr.

   1, 2014) (“Once a defendant is on notice of the alleged infringement, willfulness can be inferred

   from the defendant’s deliberate conduct.”). 9

          Moreover, despite Microsoft’s argument that it has not been unjustly enriched by its false

   advertising, Microsoft has certainly profited substantially from the sale of Safe Links, as shown

   by its own revenue data as set forth in the parties’ respective expert reports. (ECF Nos. 99-1, 99-

   2). Finally, it is hard to imagine a better basis for deterring future conduct of one of the largest,

   most-trusted tech companies in the world who has been deceiving customers by promoting a



   8
     In fact, in 2006, Microsoft researchers wrote, in three separate reports, that cloaking is “popular,”
   “well-known,” and “commonly used.” R. SMF, ¶ 94. Also, in 2006, Microsoft researchers wrote
   about the following “cloaking behavior”: “Redirecting [scanners] to known-good sites such as
   google.com.” Id. This is the same exact attack that continues to evade Safe Links today – the very
   attack that Safe Links is promoted as protecting against. Microsoft’s actions are clearly willful.
   9
      Even after September 2020, a Microsoft powerpoint presentation stated: “Safe Links wraps the
   URL to ensure it’s not malicious at the time-of-click.” R. SMF, ¶ 95 (emphasis added). In February
   2021, Microsoft released a promotion promising that Safe Links ensures protection against every
   evasion tactic: “Safe links ensure[s] real-time, dynamic protection against email campaigns no
   matter the ... evasion tactic.” Id. Remarkably, even in July 2021, after TocMail’s MSJ was filed,
   Microsoft launched three new Safe Links’ promotions regarding the specific redirects at the center
   of this case. For example: “attackers now send benign links. Once the link has been delivered, the
   attacker redirects the link to a malicious site.” Id. (emphasis added).


                                                     26
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 27 of 33




   security capability that it does not actually provide. While only one of these three grounds for

   disgorgement is necessary, all three grounds necessitate disgorgement.

          Microsoft’s primary argument for seeking summary judgment on disgorgement is that

   Plaintiff’s damages expert, Marcie D. Bour (“Bour”), did not apportion revenue of Safe Links from

   ATP and Office 365. Motion, pp. 27-28. Such argument is directly contradictory to all applicable

   law, as explained in depth in TocMail’s Response to Microsoft’s Daubert Motion (ECF No. 73).

   “‘[T]he plaintiff need only prove gross sales and then it is up to the infringer to prove which, if

   any, of those sales were not attributable to the wrongful act, and deductible costs and expenses to

   arrive at net profits.’” Nutrivida, Inc. v. Inmuno Vital, Inc., 46 F. Supp. 2d 1310, 1315-16 (S.D.

   Fla. 1998) (citation omitted). 10 Axiom Worldwide, Inc. v. Excited Med. Corp., 591 Fed.Appx. 767,

   777 (11th Cir. 2014) (affirming district court’s award of defendant’s profits where plaintiff “met

   its burden to prove gross sales revenue,” but the defendant “failed to meet ‘its burden of proving

   that any portion of its sales were not attributable to its wrongful acts or that its sales included

   deductible costs and expenses.’”); Ameritox, 2014 WL 1456347 at *9-10 (“[The defendant] argued

   that, under §1117(a), [the plaintiff] bore the burden of establishing what portion of [the

   defendant’s] profits were due to the allegedly false [advertising], as opposed to other aspects of

   the packaging and promotion of the [defendant’s] products. [The plaintiff] disagreed and argued

   that it was only required to prove [the defendant’s] sales and that [the defendant] had to establish

   any apportionment.... [T]he Court agrees with [the plaintiff]”) (citation omitted); Axiom

   Worldwide, Inc. v. HTRD Group Hong Kong Ltd., 2013 WL 3975675 *11 (M.D. Fla. July 31,




   10
     The Lanham Act “covers claims for both trademark infringement and false advertising” and thus
   neither “the calculation of damages or appropriate awards to a plaintiff should be altered based
   upon the nature of the violation under the Act.” Hard Candy, 2018 WL 10322164 *8 FN 10 (S.D.
   Fla. Jan. 13, 2018).


                                                   27
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 28 of 33




   2013); Nutrivida, 46 F. Supp. 2d at 1316 (“Any doubts about the actual amount of gross sales or

   profits will be resolved against the infringing party.”).

           The parties’ Joint Statement of Material Facts says: “Safe Links is not a stand-alone

   product and therefore cannot be purchased on its own. Customers obtain access to Safe Links when

   they purchase ATP as a separate add-on service to Office 365 or purchase an Office 365 suite that

   includes ATP.” See ¶ 3. Thus, it is undisputed under well-settled law that TocMail only has to

   show sales of ATP and Office 365 for purpose of disgorgement, which it admittedly did, and then

   the burden shifts to Microsoft to provide any portion of its sales that were not allegedly attributable

   to the false advertising.

           Under well-established law, if the defendant does not apportion which profits are

   unattributable to the wrongdoing, then the plaintiff receives the full amount of gross sales, even it

   if that represents a windfall. See Tiramisu Intern. LLC v. Clever Imports LLC, 741 F. Supp. 2d

   1279, 1290 (S.D. Fla. 2010) (“The Supreme Court explained that ‘[t]here may well be a

   windfall to the trademark owner where it is impossible to isolate the profits which are

   attributable to the use of the infringing mark. But to hold otherwise would give the windfall

   to the wrongdoer.’”) (quoting Mishawaka Rubber & Woolen Mfg. Co. v. S.S. Kresge Co., 316

   U.S. 203, 207 (1942)) (emphasis added); Wyndham Vac. Ownership, Inc. v. Am. Consumer Credit,

   LLC, No. 18-CIV-80095, 2019 WL 11025869 *3 (S.D. Fla. Oct. 20, 2019) (same quote); Ameritox,

   2014 WL 1456347 at *10 (citations omitted) (“[I]f the defendant can apportion its profits, then the

   plaintiff is given the appropriate amount and not a windfall. If the defendant cannot apportion its

   profits, equity supports the view that, having already been held liable for [violating the Lanham

   Act], it is the defendant who should suffer the consequences of its own failure to apportion

   its profits.”); Hard Candy, 2018 WL 10322164 at *6 (“There may well be a windfall to the




                                                     28
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 29 of 33




   [Plaintiff] where it is impossible to isolate the profits which are attributed to the [wrongdoing].

   But to hold otherwise would give the windfall to the wrongdoer.”). 11

          Indeed, “Numerous courts have held that ‘when a trademark plaintiff offers evidence of

   infringing sales and the infringer fails to carry its statutory burden to offer evidence of deductions,

   the plaintiff’s entitlement to profits under the Lanham Act is equal to the infringer’s gross sales.”

   Tiramisu, 741 F. Supp. 2d at 1291; see also Pandora Jewelers 1995, Inc. v. Pandora Jewelry,

   LLC, No. 09-61490, 2011 WL 2295269 *4 (S.D. Fla. June 8, 2011) (finding that when a defendant

   fails to carry its “statutory burden” under 15 U.S.C. § 1117, “the plaintiff’s entitlement to profits

   under the Lanham Act is equal to the infringer’s gross sales.”).

          Here, the Court should not only deny Microsoft’s request for summary judgment on the

   issue of disgorgement but should also enter summary judgment on disgorgement in TocMail’s

   favor based on the gross sales presented in Bour’s Report. It is undisputed that Bour provided

   accurate sales of ATP and Office 365 in her Report, as confirmed by Microsoft’s expert, Keith

   Ugone, at his deposition. R. SMF, ¶ 93. It is undisputed that Microsoft’s financial expert has not

   attempted to apportion profits of those sales. Ugone Report (ECF No. 99-1). Moreover, Microsoft,

   through its 30(b)(6) corporate representative, confirmed that Microsoft does not maintain financial

   information at the Safe Links level. TocMail Daubert Resp., p. 9 (ECF No. 73). Hence, it is no

   longer possible for Microsoft to fulfill its statutory burden. Thus, it is undisputed that TocMail’s

   entitlement to profits is equal to those sales of ATP and Office 365. 12



   11
      In fact, disgorgement is proper for any product reasonably related to the improper conduct, even
   if it does not contain the misrepresented feature. See Superior Consulting Servs., Inc. v. Shaklee
   Corp., Case No: 6:16-cv-2001, 2018 WL 2182303, *2 (M.D. Fla. May 9, 2018).
   12
      The Court can grant TocMail Summary Judgment on disgorgement of Microsoft’s gross profits
   even as the non-moving party on this issue. Aix Specialty Ins., 2019 WL 4573255, at *3 (S.D. Fla.
   Sep. 20, 2019). Moreover, the Court can grant TocMail summary judgment on disgorgement even
   without a finding of willfulness. Romag Fasteners, Inc. v. Fossil, Inc., 140 S.Ct. 1492 (2020).


                                                     29
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 30 of 33




          2.      Summary Judgment To Microsoft On Damages Is Not Proper.

          Because damages is not an element of the case, an absence of evidence from TocMail is

   not grounds for granting Microsoft Summary Judgement. “Defendants, as the movants here, have

   the burden to prove that Defendants’ conduct caused [Plaintiff] no damages.” Georgian v. Zodiac

   Group, Inc., No. 10-CIV-60037, 2011 WL 3349573, *9 n.15 (S.D. Fla. Aug. 3, 2011); see also

   Am. Fireglass v. Moderustic, Inc., 365 F. Supp. 3d 1062, 1083 (S.D. Cal. 2019); LegalForce RAPC

   Worldwide P.C. v. DeMassa, No. 18-cv-00043, 2020 WL 4747909, *3-4 (N.D. Cal. Aug. 17, 2020)

   (“Although, as defendant points out, plaintiff has not, in support of its motion for summary

   judgment or in any subsequent filing, offered evidence establishing a loss of money or property

   attributable to defendant’s advertising, the absence of any such evidence in the current record

   is not, as discussed above, a ground upon which summary judgment may be granted.”)

   (emphasis added).

          Microsoft’s burden is to prove that it is impossible that its ads have caused TocMail to lose

   a single sale, and impossible for them to cause TocMail to lose a single future sale. Yet, Microsoft’s

   entire damages argument is based on the contention that TocMail has failed to submit sufficient

   evidence to support damages, including claiming that TocMail relied on improper assumptions in

   calculating damages. 13 Rather than presenting evidence of no damages, as Microsoft was required



   13
     Moreover, Microsoft blatantly mischaracterizes TocMail’s damages’ model. For example,
   TocMail’s lost profits is not based on a single customer leaving Microsoft, let alone 100 million
   of them. R. SMF, ¶¶ 25, 51, 53. Moreover, Bour’s Report provides an upper-bound based on one-
   to-one sales over the maximum duration of time, and provides granular detail for the jury to
   calculate its damages based on its own determination of the percentage of customers and duration
   of damages. Id. at ¶ 53. Brunswick Corp. v. Spinit Reel Co., 832 F.2d 513, 526 (10th Cir. 1987)
   (“Brunswick bases its claim for damages on the theory that Zebco lost one sale of a Model 33 as a
   result of each Spinit SR 210 reel sold. While this court does not necessarily believe that each Spinit
   sale resulted in a corresponding loss of sale by Zebco, the theory provides an upper range for
   an award of damages.”) (emphasis added).



                                                    30
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 31 of 33




   to do, it simply prematurely attacks TocMail as if TocMail were the moving party. TocMail has

   not yet presented its full evidence of damages. Moreover, even if Bour’s report is stricken, TocMail

   would still be entitled to proceed to trial on the issue of actual damages. 14 Microsoft has not even

   attempted to meet its burden and summary judgment on the issue of damages must be denied.

          3.      Microsoft Has Not Met Its Burden of Proving No Injunctive Relief.

          Finally, Microsoft argues that TocMail is also not entitled to injunctive relief because it

   cannot show irreparable harm, and Microsoft cites an inapplicable case stating that the plaintiff’s

   harm had already occurred. Motion, p. 30. However, here, as discussed above, Microsoft is still

   to this day promoting the subject false ads. R. SMF, ¶¶ 14-15. Thus, if TocMail prevails on its

   claim, injunctive relief is the necessary remedy to require Microsoft to cease its false advertising.

                                        IV.     CONCLUSION

          TocMail respectfully requests that the Court deny Microsoft’s Motion for Summary

   Judgment. TocMail also requests that the Court enter Summary Judgment in favor of TocMail.




   14
     The only case Microsoft cites is BASF Corp. v. Nu- Vision, LLC, a case unrelated to the Lanham
   Act. In stark contrast, “‘[The Lanham Act] demands neither empirical quantification nor expert
   testimony to support a monetary award of actual damages; many sources can provide the requisite
   information upon which a reasonable jury may calculate damages.’” ADT, 2017 WL 2212541 at
   *9; see also Ramada Inns, Inc. v. Gadsden Motel Co., 804 F.2d 1562, 1565 (11th Cir. 1986)
   (“Lanham Act damages may be awarded even when they are not susceptible to precise
   calculations: … ‘[a] plaintiff may recover upon a showing of the extent of damages as a matter of
   just and reasonable inference.’”); Pods Enters., LLC v. U-Haul International, Inc., 126 F. Supp.
   3d 1263, 1282 (M.D. Fla. 2015) (“contrary to [defendant’s] argument … that [plaintiff] was
   required to prove damages ‘with specificity,’ a Lanham Act plaintiff may recover damages ‘even
   when they are not susceptible to precise calculations.’”).


                                                    31
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 32 of 33




   Dated: August 13, 2021                         Respectfully submitted,

                                                  By: /s/Joshua D. Martin
                                                  Joshua D. Martin
                                                  Florida Bar No. 028100
                                                  Email: josh.martin@johnsonmartinlaw.com
                                                  JOHNSON & MARTIN, P.A.
                                                  500 W. Cypress Creek Rd.
                                                  Suite 430
                                                  Fort Lauderdale, Florida 33309
                                                  Telephone: (954) 790-6699
                                                  Facsimile: (954) 206-0017
                                                  Attorneys for Plaintiff, TocMail Inc.




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 13th day of August, 2021, I electronically filed the

   foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing

   document is being served this day on all counsel of record identified on the below Service List in

   the manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF

   or in some other authorized manner for those counsel or parties who are not authorized to receive

   electronically Notices of Electronic Filing.

                                         By:      /s/ Joshua D. Martin
                                                  Joshua D. Martin




                                                    32
Case 0:20-cv-60416-AMC Document 109 Entered on FLSD Docket 08/13/2021 Page 33 of 33




                                         SERVICE LIST
                          TOCMAIL INC. v. MICROSOFT CORPORATION
                                  20-60416-CIV- CANNON/HUNT
   Joshua D. Martin                             Francisco O. Sanchez
   E-Mail: josh.martin@johnsonmartinlaw.com     E-Mail: sanchezo@gtlaw.com
   JOHNSON & MARTIN, P.A.                               orizondol@gtlaw.com
   500 W. Cypress Creek Rd.                     Evelyn A. Cobos
   Suite 430                                    E-Mail: cobose@gtlaw.com
   Fort Lauderdale, Florida 33309                       MiaLitDock@gtlaw.com
   Telephone: (954) 790-6699                    GREENBERG TRAURIG, P.A.
   Facsimile: (954) 206-0017                    333 S.E. 2nd Avenue, Suite 4400
                                                Miami, Florida 33131
                                                Telephone: (305) 579-0500
                                                Facsimile: (305) 579-0717

                                                Mary-Olga Lovett (admitted pro hac vice)
                                                E-Mail: lovettm@gtlaw.com
                                                Rene Trevino (admitted pro hac vice)
                                                E-Mail: trevinor@gtlaw.com
                                                GREENBERG TRAURIG LLC
                                                1000 Louisiana Street, Suite 1700
                                                Houston, Texas 77002
                                                Telephone: (713) 374-3541
                                                Facsimile: (713) 374-3505




                                               33
